Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This document is responsive to applicant’s amendments filed 12/10/2021.  

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the bellcrank of claims 13 and 19 and the damper assembly of claims 5 and 15 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  The nominal diagrammatic representations are not adequate to show the features as they are claimed.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 19, 20, and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carner et al. (US PG Pub 2014/0131523).

Regarding claim 19, Carner discloses:
A rudder and brake pedal assembly for an airplane, the assembly comprising: a rudder arm assembly having a first rudder arm (one of 94)  with a first upper arm portion (98) coupled to a first lower arm portion (96), and having a second rudder arm (other instance of 94) with a second upper arm portion coupled to a second lower arm portion, the rudder arm assembly being assembled to a beam (108) at an intersection of the first upper and lower arm portions, and at an intersection of the second upper and lower arm portions, the first and second rudder arms configured to rotate about the beam at the intersection, the rotation of the first and second rudder arms configured to adjust those control surfaces used to control a yaw axis of the airplane (see paragraph 0042); 5In re Appln. Of: Jeffrey T. Voiles et al. Application No.: 16/672,164 
a bellcrank (128) configured to rotate about a centering hub shaft (122), the bellcrank having a first end on a first side of the centering hub shaft, and a second end on a second side of the centering hub shaft opposite the first side, the first end being operatively coupled to the first upper arm portion and the second end being operatively coupled to the second upper arm portion, the bellcrank operating such that when the first rudder arm is rotated in a first direction, the second rudder arm is rotated to the same degree as the first rudder arm but in a second direction opposite the first direction (see paragraph 0052), the bellcrank being further configured to maintain a fixed position during adjustment of the rudder arm assembly to adjust a position of a brake pedal attached to an end of at least one of the first and second lower arm portions (as the bellcrank 128 during adjustment of the pedal assembly as shown in figs 22 and 23 moves conjointly with the central guide structure 162, the bellcrank remains fixed with respect to the guide structure and the rudder crank support shaft 108); 

a position-sensing mechanism (see fig 15, ref 132) for sensing a position of the first or second rudder arm; 
a trim mechanism (see paragraph 0057, ref 154) coupled to the first and second rudder arms, the trim mechanism configured to adjust those control surfaces used to trim the airplane; 
a centering mechanism (see paragraph 0057, refs 148) configured to return the first and second rudder arms to a neutral position; 
wherein the brake pedal assembly, trim mechanism, centering mechanism, and position-sensing mechanism are integrated into a single device configured to be positioned below a cockpit instrument panel (see fig 2).

Regarding claim 20, Carner discloses:
The rudder and brake pedal assembly of claim 19, further comprising an interconnect clevis (see fig 15, refs 140 and 142) for connecting the rudder and brake pedal assembly to a second adjacent rudder and brake pedal assembly, wherein the interconnect clevis operates such that the rotation of the first or second rudder arm of the rudder and brake pedal assembly causes the same rotation of the corresponding rudder arm on the second rudder and brake pedal assembly, the interconnect clevis being further configured to maintain a fixed position during adjustment of the rudder arm assembly to adjust the position of the brake pedal (see figs 22 and 23 for the fixed position).

Regarding claim 25, Carner discloses:
The rudder and brake pedal assembly of claim 19, further comprising a housing (24, 40) configured to house the position-sensing mechanism, the centering mechanism, and the trim mechanism, the housing including means for attachment of the rudder and brake pedal assembly to either a cockpit floor (see fig 2), a cockpit bulkhead, or directly below the cockpit instrument panel.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5, 6, 13, 14, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Carner et al. (US PG Pub 2014/0131523) in view of Guering et al. (US PG Pub 2019/0359318).

Regarding claim 1, Carner discloses:
A rudder and brake pedal assembly for an airplane, the assembly comprising: a rudder arm assembly  having a first rudder arm (one of 94) with a first upper arm portion (98) coupled to a first lower arm portion (96), and having a second rudder arm (second instance of 94) with a second upper arm portion coupled to a second lower arm portion, the rudder arm assembly being assembled to a beam (108) at an intersection of the first upper and lower arm portions, and at an intersection of the second upper and lower arm portions, the first and second rudder arms configured to rotate about the beam at the intersection (see at least fig 4), the rotation of the first and second rudder arms configured to adjust those control surfaces used to control a yaw axis of the airplane (see at least paragraph 0042 and fig 13); a brake pedal attached to an end of at least one of the first and second lower arm portions at an attachment point, wherein 
Carner does not disclose that the brake sensor is a rotary sensor.  Guering discloses a rudder and brake pedal assembly having a rotary brake sensor (see at least fig 6 and paragraph 0071).  It would have been obvious to one of ordinary skill in the art at the time of filing to combine Carner with the brake sensor of Guering yielding the predictable result of providing a sensor housed within the foot of the brake pedal without the external components of Carner.

Regarding claim 5, Carner as modified discloses:
The rudder and brake pedal assembly of claim 1, further comprising a housing (Carner 24, 40) configured to house a trim mechanism, a bellcrank, a position-sensing mechanism, a friction assembly, a centering mechanism, a load-sensing assembly, and a damper assembly.
The housing of Carner is configured to house all of the components of the system and therefore it would be obvious to house any components of a system that are not specifically disclosed by Carner for the purpose of housing all of the components of a system.

Regarding claim 6, Carner as modified discloses:
The rudder and brake pedal assembly of claim 1, wherein the housing includes means for attachment of the rudder and brake pedal assembly to either a cockpit floor (see at least fig 2), a cockpit bulkhead, or directly under a cockpit instrument panel.

Regarding claim 13, Carner as modified discloses:
The rudder and brake pedal assembly of claim 1, further comprising a bellcrank (Carner 128) configured to rotate about a centering hub shaft (122), the bellcrank having a first end on a first side of the centering hub shaft, and a second end on a second side of the centering hub shaft opposite the first side, the first end 

Regarding claim 14, Carner as modified discloses:
The rudder and brake pedal assembly of claim 1, further comprising a load-sensing assembly having one or more sensors to sense the forces generated by operation of the rudder arm assembly.
In order to identify the position of the rudder arm assembly, Carner uses a position sensing mechanism (fig 15, ref 132).  However, since Carner uses biasing members, such as one or more torsion springs concentric with the rudder control shaft 122 to provide torque to continually oppose the rudder motion and return the pedals to a neutral position, thereby providing selectable tactile feedback to the pilot (see paragraphs 0052 and 0053), the pedal displacement is proportional to the force exerted by the torsion springs on the rudder arm assembly.  The signal generated by the sensor 132 is therefore also representative of a rudder arm input force countering the opposing force of the torsion springs.  

Regarding claim 16, Carner as modified discloses:
The rudder and brake pedal assembly of claim 1, wherein the rudder arm assembly is assembled to a translation block configured to move along a guide path, allowing for adjustment of the first and second rudder arms to adjust a position of the brake pedal (see fig 21, ref 160).

Regarding claim 17, Carner as modified discloses:
The rudder and brake pedal assembly of claim 16, wherein movement of the translation block is effected via a hand wheel, a motor (see fig 21, ref 174), or a release latch.


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Carner et al. (US PG Pub 2014/0131523) in view of Guering et al. (US PG Pub 2019/0359318) in further view of Guering et al. (US PG Pub 2017/0113784, hereinafter Guering 784).

Regarding claim 15, Carner as modified discloses the rudder and brake pedal assembly of claim 1, but does not disclose:  further comprising a damper assembly configured to prevent overshoot of the rudder arm when returning the rudder arm to a neutral position.
Guering 784 teaches a rudder and brake pedal assembly having a pedal damper (see paragraph 0063).  It would have been obvious to one of ordinary skill in the art at the time of filing to combine Carner with the pedal damper of Guering 784 yielding the predictable result of providing damping to aircraft controls to provide smooth vehicle control as is common with flight control systems.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Carner et al. (US PG Pub 2014/0131523) in view of Guering et al. (US PG Pub 2017/0113784, hereinafter Guering 784).

Regarding claim 21, Carner discloses the rudder and brake pedal assembly of claim 19, but does not disclose:  further comprising a damper assembly configured to prevent overshoot of the rudder arm when returning the rudder arm to a neutral position.
Guering 784 teaches a rudder and brake pedal assembly having a pedal damper (see paragraph 0063).  It would have been obvious to one of ordinary skill in the art at the time of filing to combine Carner with the pedal damper of Guering 784 yielding the predictable result of providing damping to aircraft controls to provide smooth vehicle control as is common with flight control systems.


Allowable Subject Matter
Claims 4, 7-12, 18, 22, and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 12/10/2021 have been fully considered but they are not persuasive. 
The applicant argues that the drawing objections regarding the diagrammatic representation of the bellcrank of claims 13 and 19 and the damper assembly of claims 5 and 15 is adequate.  The examiner respectfully disagrees.  Claims 13 and 19 claim specific details about the bellcrank and components connected to the bellcrank.  Applicant’s arguments of claim 19 under the 102 rejection are essentially entirely directed to the bellcrank.  The applicant appears to hinge patentability on the arrangement of the bellcrank and associated components and thus the bellcrank is essential to the invention and must be shown.  The bellcrank cannot be both well understood (and thus obvious) and patentable at the same time. 

Claim 15 is entirely directed to a damper assembly.  The applicant appears to hinge patentability on the arrangement of the damper and thus the damper assembly is essential to the invention and must be shown.  The damper cannot be both well understood (and thus obvious) and patentable at the same time. 

Regarding the 102 rejections, the applicant argues that the cited paragraph [0042] of Carner is directed to brake control and thus does not anticipate the claim limitation regarding yaw control.  Paragraph [0042] was cited at least in part for the disclosure of pedal and shaft arrangement.  The foot pedals are both rudder and brake control pedals. Rudder pedals control the rudder(s) of an aircraft, which inherently controls yaw. 

See In re Jung, 637 F.3d 1356 (Fed. Cir. 2011) which states “There has never been a requirement for an examiner to make an on-the-record claim construction of every term in every rejected claim and to explain every possible difference between the prior art and the claimed invention in order to make out a prima facie rejection. This court declines to create such a burdensome and unnecessary requirement… Section 132 merely ensures that an applicant at least be informed of the broad statutory basis for the rejection of his claims, so that he may determine what the issues are on which he can or should produce evidence." Chester, 906 F.2d at 1578 (internal citation omitted). As discussed above, all that is required of the office to meet its prima facie burden of production is to set forth the statutory basis of the rejection and the reference or references relied upon…” (emphasis added).
Just as applicant' s claims are not so complex as to require applicant to provide reference characters in the claim that map each claimed element to applicant's figures, nor are they so complex as to require such mapping to the art.  Even though --claim mapping-- can be helpful when making overly complex rejections, with overly complex art, there is no actual requirement for --claim mapping-- in such cases, nor is the current case so overly complex to warrant such --claim mapping-- if there were such a requirement.  Even when using overly complex art that sets forth multiple inventions other than that claimed by applicant (not the case here), all that would be required is designating the particular part(s) relied on as nearly as practicable.  See 37 CFR 1.104 (c)(2).  
The rejections include clear notice of the grounds of rejection (i.e., the statutory basis and art being applied), thereby meeting the minimum requirements for a prima facie rejection and thereby transferring burden to applicant to produce conflicting evidence, convincing argument and/or amendment to overcome the rejections.    
The applicant argues that the bellcrank of Carner moves conjointly with the central guide structure, but the claim limitation requires that the bellcrank be configured to maintain a fixed position.  As set forth in the rejection above, the bellcrank remains fixed with respect to the guide structure and the rudder crank 
The applicant argues that paragraph [0057] does not specify a trim mechanism.  The examiner respectfully disagrees.  The rejection cites reference 154.  Paragraph [0057] states:  “In one embodiment, the rudder centering assembly 146 can be mounted to an adjustable bracket configured to allow adjustment of the spring stops 154 and to allow adjustment of the neutral position relative to a selected neutral rating when the brake and rudder control assembly 10 is installed in the aircraft.”  The adjustable bracket is the trim mechanism and adjusting the neutral position trims the airplane.
The applicant argues that the rotary sensor of Guering cannot be combined with Carner because Carner utilizes an LVDT sensor.  The examiner respectfully disagrees.  As set forth in the rejection, one of ordinary skill in the art would replace the LVDT sensing of Carner with the rotary sensor of Guering to arrive at the claimed invention.  Arguments that a rotary sensor would not work with an LVDT are moot because the LVDT does not exist in the combination since it has been replaced by the rotary sensor of Guering for the purpose of placing the sensor within the pedal and removing the external components of Carner.
The applicant argues that the examiner fails to recognize that the claimed rotary sensor must be assembled to both the brake pedal and the lower arm portion at the attachment point.  The examiner respectfully disagrees.  One of ordinary skill in the art understands that in order for the rotary sensor to function as a rotary sensor, it necessarily must be attached to both the pedal and the arm.  The pedal rotates while the arm does not, thus allowing the rotary sensor to sense rotation.     




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is found in the Notice of Reference Cited (PTO-892).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G DAVIS whose telephone number is (571)270-5005.  The examiner can normally be reached on Mon-Thurs 8am-6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-





/RICHARD G DAVIS/
Primary Examiner, Art Unit 3644